          Case 3:19-cr-00163-KAD Document 80 Filed 07/01/20 Page 1 of 4



                        UNITED STATES DISTRICT COURT
                          DISTRICT OF CONNECTICUT


UNITED STATES OF AMERICA                :

                v.                      : CRIMINAL No. 3:19cr163(KAD)

MICHAEL VERZELLA                        : July 1, 2020


       GOVERNMENT’S STATUS REPORT CONCERNING SENTENCING

        The United States respectfully submits this status report concerning the

sentencing scheduled in this matter for July 20, 2020. Following the conference call

with the Court on June 8, 2020, the Government reached out to representatives and

counsel for Chapel Haven Schleifer Center (“Chapel Haven”), the victim in this

matter, and learned the following:

   •    Chapel Haven has reached out to its adults and community members and

        anticipates that 50 individuals will want to personally attend the sentencing

        hearing.

   •    Chapel Haven has started to make arrangements to rent multiple buses to

        transport its community members to the hearing in a safe fashion.

   •    Chapel Haven understands that many of its 50 community members who

        attend the hearing will want to personally address the Court to the extent

        possible.

   •    Chapel Haven further understands that other of its community members who

        do not attend the proceeding will want to watch the proceedings remotely via

        Zoom.

                                            1
          Case 3:19-cr-00163-KAD Document 80 Filed 07/01/20 Page 2 of 4



   In light of this information, the Government proposes as follows:

      •    The Court advise the Government and the defense as to the number of

           individuals that Courtroom 4 can accommodate to allow for appropriate

           social distancing. The defense and the Government can then designate the

           individuals who will be physically present in Courtroom 4 for the

           sentencing. 1

      •    An “overflow” courtroom, equipped with the appropriate VTC equipment,

           be designated for Chapel Haven community members, the defendant’s

           friends and family, and members of the public to watch the sentencing live.

      •    The Government and defense counsel create a list of individuals who wish

           to address the Court at the sentencing. Those individuals may be seated in

           the overflow courtroom but will be allowed into Courtroom 4 one at-a-time

           to address the Court.

      •    All individuals in the courthouse will be advised of the Court’s March 11,

           2020 Order regarding restrictions on visitors to the courthouse

           (http://ctd.uscourts.gov/sites/default/files/general-ordes/20-

           5_%20%28EXT%29%20In%20Re%20Restriction%20on%20Visitors%20To

           %20Courthouses.pdf), and May 19, 2020 Order regarding masks

           (http://www.ctd.uscourts.gov/sites/default/files/20-18_-COVID-19-General-

           Order-Re-Masks.pdf), and will be instructed to observe appropriate social



      1The Government notes that for other proceedings in the Hartford and New
Haven courthouses, the Clerk’s Office has helpfully marked off six-foot intervals
throughout the courtrooms to indicate where individuals may sit.
                                            2
    Case 3:19-cr-00163-KAD Document 80 Filed 07/01/20 Page 3 of 4



     distancing requirements.     Consistent with the Court’s May 19 Order,

     individuals directly addressing the Court may remove their face masks if

     permitted by the Court.

•    The Government will arrange to have the sentencing broadcasted live via

     Zoom at its offices in New Haven for any Chapel Have community members

     who do not want to travel to Bridgeport.

•    The Government has encouraged, and will continue to encourage, Chapel

     Haven community members who wish to address the Court to consider

     providing written and/or video-recorded statements to the Court in lieu of

     personally appearing at the Bridgeport courthouse. The Government has

     received one set of these statements, which were put on a CD and sent to

     the Court, counsel for Mr. Verzella, and the United States Probation Office

     on June 29, 2020. The Government has requested that any additional

     statements be provided to it by July 13. 2020 to allow the appropriate copies

     to be made and circulated.

                                   Respectfully submitted,

                                   JOHN H. DURHAM
                                   UNITED STATES ATTORNEY

                                           /s/
                                   Sarah P. Karwan
                                   Federal Bar No. ct22911
                                   ASSISTANT U.S. ATTORNEY
                                   157 Church Street, 23rd Floor
                                   New Haven, CT 06510
                                   Tel.: (203) 821-3700
                                   Fax: (203) 773-5376
                                   sarah.p.karwan@usdoj.gov

                                     3
         Case 3:19-cr-00163-KAD Document 80 Filed 07/01/20 Page 4 of 4




                            CERTIFICATE OF SERVICE

       I hereby certify that on July 1, 2020, a copy of foregoing was filed
electronically and served by mail on anyone unable to accept electronic filing.
Notice of this filing will be sent by e-mail to all parties by operation of the Court’s
electronic filing system or by mail to anyone unable to accept electronic filing as
indicated on the Notice of Electronic Filing. Parties may access this filing through
the Court’s CM/ECF System.



                                                      /s/

                                         SARAH P. KARWAN
                                         ASSISTANT UNITED STATES ATTORNEY




                                           4
